DETAILED ACTION
This action is responsive to Remarks and Claims amendments filed on December 28, 2021.
Claims 1, 14 and 19 have been amended.
Claims 1-24 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendments
The objection of the disclosure is withdrawn in view of applicant’s amendments.

Double Patenting
The rejection of claims 1-24 on the ground of nonstatutory double patenting is withdrawn in view of the Terminal Disclaimer filed on December 28, 2021.

Response to Arguments
Applicants have argued that Baez and Clernon, along with the remaining arts of record, do not teach the newly added limitations of independent claims 1, 14 and 19 (Remarks, pages. 7-11). Applicants' arguments have been fully considered and are persuasive. However, upon further consideration, a new ground of rejection is made as set forth in details below. See Doebel et al. (US Pat. No. 10,572,245), art being made of record as applied herein.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

   	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7, 12, 14-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baez et al. (US Pub. No. 2017/0123389 – hereinafter Baez) in view of Clernon US Pub. No. (2017/0187807 – IDS 05/29/2020) and further in view of Doebel et al. (US Pat. No. 10,572,245 – hereinafter Doebel).  	With respect to claim 1 (currently amended), Baez teaches a method comprising:  	selecting a device, communicatively coupled to a network, based on a classification of the device as a smart device, wherein the device comprises a piece of software (see figure 3 and paragraphs [0005], [0018]-[0019], manage different types of devices and/or sensors (hereinafter collectively referred to as "devices") by creating a Device Capability Model. The Device Capability Model can advantageously Smart device discovery is coupled with a policy driven classification system that creates a Capability Maturity Model of all connected devices. The capabilities describe characteristics such as connectivity (e.g., continuous/as-needed), manageability, security, data retrieval, services, and so forth. See paragraphs [0038]-[0050], device capability mode identifying the smart device. At step 340, learn about new devices and new device types that can be or have been included in the one or more interconnected networks, obtain necessary software modules for the new devices, reclassify any devices as necessary, and evolve the Device Capability Model on-the-fly.  In an embodiment, step 340 can involve discovering new devices, obtaining information (specifications, operating manuals, software, firmware, etc.) on new devices or new device types from the devices themselves upon discovery, or from other sources (e.g., the website of the manufacturer of the device, etc.).   	Baez is silent to disclose:  	determining, with a processing device, a software version associated with the software of the device;    	in response to determining the newer software version associated with the software of the device, storing an indicator of the newer software version associated with the software device; and  	performing automatically an update of the software associated with the device using software having the newer software version associated with the device.  	However, in an analogous art, Clernon teaches:  	determining, with a processing device, a software version associated with the software of the device (see paragraph [0014], an IoT installation platform provides for the provisioning and connecting of an IoT device to a network. When an IoT device does not include near field communication (NFC) logic (e.g., an integrated circuit (IC), a chip, etc.), near field communication logic is integrated with the IoT device. The near field communication logic includes on-board memory to which IoT management information can be written. For example, the IoT management information may include a user-assigned unique identifier of the IoT device and IoT device information (e.g., a make and a model of the IoT device, a firmware or a software version, an equipment identifier (e.g., an International Mobile Equipment Identifier (IMEI), etc.), a Media Access Control (MAC) address, security credentials, the number and type of sensors included with the IoT device, and the like). See paragraphs [0029], [0037], [0048], [0051]-[0052], the IoT management service allows user 155 to upload, via installer 152, IoT management information to IoT management portal 117. For example, the IoT management information may include a user-assigned unique identifier of IoT device 130 and location information (e.g., latitude and longitude; latitude, longitude, and altitude; etc.) that indicates where IoT device 130 is to be installed. The IoT management information may also include IoT device information (e.g., make and model, software/firmware version, a device identifier, a network address, security credentials, the number and type of sensors included in IoT device 130, and the like. IoT device information field 224 may store data that indicates the make and model of IoT device 130, an equipment identifier (e.g., an IMEI, a bar code, a serial number, a Federal Communications Commission (FCC) identifier, etc.), a firmware or software version installed on IoT device 130, a MAC address, security credentials, location information of IoT device 130, the number and type of sensors included with IoT device. IoT updater 206 stores software/firmware updates pertaining to various IoT devices 130. For example, IoT updater 206 obtains the software/firmware updates from third party devices).    	in response to determining the newer software version associated with the software of the device, storing an indicator of the newer software version associated with the software device (see paragraph [0052], as a part of the IoT update service, IoT updater 206 may query IoT database 204 to determine the version currently installed at IoT device 130. IoT updater 206 may store a database that maps or correlates make/model numbers (and/or other IoT device identifying information) of various IoT devices to update information (e.g., which includes version information) provided by the OEMs, etc. IoT updater 206 compares the currently installed version information to the version information provided by the OEMs. Based on a result of the comparison, IoT updater 206 determines whether IoT device 130 should be updated. See paragraph [0054], IoT application store 210 includes logic that provides a store service. For example, IoT application store 210 includes logic that stores various installers 152 pertaining to various IoT devices 130, as well as manages the selection and downloading of installers 152 to end devices 150. IoT application store 210 provides a graphical user interface via which user 155 may provide information, select, and download installer 152, which can be used to guide user 155 during an installation process of a particular IoT device 130.  User 155 may provide certain information, via the graphical user interface, such as the type of IoT device 130 to be installed (e.g., an update for the IoT device is installed based on a workflow of the installer (i.e. indicator). For example, IoT updater 242 of installer 152 at end device 150 may guide user 155 through a workflow that determines whether an update for IoT device 130 is available.  According to one example, IoT updater 242 may establish a connection with IoT updater 206 in response to mapper 244 obtaining a location point for IoT device 130.) and   	performing automatically an update of the software associated with the device using software having the newer software version associated with the device (see abstract, figure 2 IoT updater 206, figure 5 block 520 and paragraphs [0030], [0051]-[0052], [0065], [0086], updating the IoT device with the new update/version). 
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Baez’s teaching which determines different capabilities of each of different devices connected through one or more networks. Also includes dynamically managing, by a controller, operations of the different devices in accordance with a maturity-based capability classifications, by determining a new version and provisioning an update in the device as suggested by Clernon, during the installation of the IoT device, the IoT device may need to be updated. For example, the IoT device may have been packaged or sitting on a shelf for 	   	Baez in view of Clernon is silent to disclose:  	determining whether there is a newer software version associated with the software of the device based on one or more characteristics of at least one of the device or the software of the device.  	However, in an analogous art, Doebel teaches determining whether there is a newer software version associated with the software of the device based on one or more characteristics of at least one of the device or the software of the device (Based on the specification of the instant application, the characteristic of the device is related to a signature used to identify the software version (see paragraph [0068]). See prior art column 10 lines 29-33, a number of programs associated with networking protocols, including for example DHCP (Dynamic Host Configuration Protocol) server programs 320 and Domain Name System (DNS) servers 340 may also be appropriate for signature-based version identification techniques).    	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Baez and Clernon, by using a signature to identify a software version of a device as suggested by Doebel, as Doebel would provide to step to analyze different versions in a device and therefore apply the proper update.  	With respect to claim 2 (original), Clernon teaches wherein the determining of the software version associated with the device is performed without an agent executing on the device (see figure 1 and paragraphs [0028]-[0030], end device 150 having installer 152 which is not embedded or reside in the IoT 130-1 and find all the information needed to perform the update).  	With respect to claim 3 (original), Clernon teaches wherein the update of the software associated with the device is performed without an agent executing on the device (see figure 1 and paragraphs [0028]-[0030], end device 150 having installer 152 which is not embedded or reside in the IoT 130-1 and find all the information needed to perform the update).
     	With respect to claim 6 (original), Baez teaches determining whether credentials associated with the device are available, wherein the performing automatically the update of the software associated with the device is performed in response to determining that credentials associated with the device are available (see paragraph [0050] and table 1, credentials for authentication and security).  	With respect to claim 7 (original), Baez teaches wherein the determining of the software version associated with the software of the device is performed using simple network management protocol (SNMP) (see paragraph [0039], communication protocols involving SNMP).  	With respect to claim 12 (original), Baez teaches wherein the determining of the software version associated with the software of the device is based on monitoring software update communications (abstract and paragraph [0006], analyzing communication capabilities).With respect to claims 14 and 16, the claims are directed to a system that corresponds to the method recited in claims 1 and 3, respectively (see the rejection of claims 1 and 3 above; wherein Baez also teaches such a system in figure 1).   	With respect to claim 15 (original), Clernon teaches wherein the processing device further to perform automatically an update of the software associated with the device using software having the newer software version associated with the device (see abstract, figure 2 IoT updater 206, figure 5 block 520 and paragraphs [0030], [0051]-[0052], [0065], [0086], updating the IoT device with the new update/version).  	With respect to claims 19-20, the claims are directed to a non-transitory computer readable medium that corresponds to the method recited in claims 1 and 3, respectively (see the rejection of claims 1 and 3 above; wherein Baez also teaches such a medium in abstract and paragraph [0007]).

Claims 4-5, 10-11, 17-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Baez et al. (US Pub. No. 2017/0123389) in view of Clernon US Pub. No. (2017/0187807) in view of Doebel et al. (US Pat. No. 10,572,245) and further in view of Hao et al. (US Pub. No. 2017/0359237 – hereinafter Hao – IDS 05/29/2020).  	With respect to claim 4 (original), Baez in view of Clernon in view of Doebel is silent to disclose wherein the update of the software associated with the device is performed using an application programming interface (API).  	However, in an analogous art, Hao teaches wherein the update of the software associated with the device is performed using an application programming interface (API) (see abstract, a network device logs transmission control protocol (TCP) flow data for connections between registered devices that are registered for use of secure Internet of Things (IoT) application programming interfaces (APIs)). See paragraphs [0006]-[0007], [0061] and figures 5, 7-9).
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Baez, Clernon and Doebel, by using an API in the process of updating the IoT as suggested by Hao, as Hao would provide the steps for accessing and linking functionality and/or data within the network communication.  	With respect to claim 5 (original), Baez in view of Clernon in view of Doebel is silent to disclose wherein the update of the software associated with the device is performed using a command line interface (CLI).  	However, in an analogous art, Hao teaches wherein the update of the software associated with the device is performed using a command line interface (CLI) (see paragraph [0035] and figure 1, IoT framework to manage configuring, issuing commands, updating and monitoring IoT devices 140). See paragraph [0048], interpreting and executing commands via API call).
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Baez, Clernon and Doebel, by using an CLI in the process of updating the IoT as suggested by Hao, as Hao would provide the steps for accessing and linking functionality and/or data within the network communication.    	With respect to claim 10 (original), Baez in view of Clernon in view of Doebel is wherein the determining of the software version associated with the software of the device is performed using a port scan.  	However, in an analogous art, Hao teaches wherein the determining of the software version associated with the software of the device is performed using a port scan (see abstract, figure 5 and paragraphs [0026], [0061]-[0064], [0069], [0071], [0074], [0076], TCP flow data analysis and package comparison).  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Baez, Clernon and Doebel, by determining of the software version using a port scan as suggested by Hao, as Hao would facilitate the transmission of data to other devices, for example, a validation request may be implemented including an identifier for IoT device. If a device identifier is included with IoT API call, then partner server may include the device identifier in validation request and packet inspector can validate the device information (see paragraph [0064]).  	With respect to claim 11 (original), Baez in view of Clernon in view of Doebel is silent to disclose wherein the determining of the software version associated with the software of the device is based on traffic pattern differences.   	However, in an analogous art, Hao teaches wherein the determining of the software version associated with the software of the device is based on traffic pattern differences (see paragraph [0026], packet inspector 202 may perform deep packet inspection. As a result of the packet inspection, packet inspector 202 obtains network protocol data (e.g., source IP address, destination IP address) and, other header data (e.g., size of datagram, etc.), payload data (e.g., IoT data), a device  modify the combination of Baez, Clernon and Doebel, by determining of the software version based on traffic pattern differences as suggested by Hao, as Hao would provide packet inspection identify various types of data.  	With respect to claims 17-18, the claims are directed to a system that corresponds to the method recited in claims 4-5, respectively (see the rejection of claims 4-5 above).  	With respect to claims 21-22, the claims are directed to a non-transitory computer readable medium that corresponds to the method recited in claims 4-5, respectively (see the rejection of claims 4-5 above).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Baez et al. (US Pub. No. 2017/0123389) in view of Clernon US Pub. No. (2017/0187807) in view of Doebel et al. (US Pat. No. 10,572,245) and further in view of Smith et al. (US Pub. No. 2018/0089014 – hereinafter Smith – IDS 05/29/2020).  	With respect to claim 8 (original), Baez in view of Clernon in view of Doebel is silent to disclose wherein the determining of the software version associated with the software of the device is performed using network traffic analysis.  	However, in an analogous art, Smith teaches wherein the determining of the software version associated with the software of the device is performed using network traffic analysis (see figure 1 and paragraphs [0020], [0115], [0178], learning and network monitoring module to monitoring devices 30-1-30-M).  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Baez, Clernon and Doebel, by performing network /traffic analysis as suggested by Smith, as Smith would provide the steps to measure and identify differences between certain characteristics/messages from a node (i.e. IoT). For example, anomalies due to work patterns, latencies, arrival times, etc.).   	With respect to claim 9 (original), Baez in view of Clernon in view of Doebel is silent to disclose wherein the determining of the software version associated with the software of the device is performed using application protocol analysis.  	However, in an analogous art, Smith teaches wherein the determining of the software version associated with the software of the device is performed using application protocol analysis (see paragraphs [0025], [0037], [0040], XMPP / Jabber protocol for monitoring/analysis).   	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Baez, Clernon and Doebe, by determining software version/identifier using an application protocol analysis as suggested by Smith, as Smith would provide a way for using messaging standards to send certain notifications when a network participant's status changes. This may be inclusive of appropriate algorithms and communication protocols that allow for the effective exchange of data or information (see paragraph [0040]).

Claims 13 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Baez et al. (US Pub. No. 2017/0123389) in view of Clernon US Pub. No. (2017/0187807) in view of Doebel et al. (US Pat. No. 10,572,245) and further in view of Patel et al. (US Pub. No. 2018/0219920 – hereinafter Patel – IDS 05/29/2020).  	With respect to claim 13 (original), Baez in view of Clernon in view of Doebel is silent to disclose wherein the determining of the software version associated with the software of the device is based on a traffic signature determined based on an input software version and monitoring of traffic.  	However, in an analogous art, Patel teaches wherein the determining of the software version associated with the software of the device is based on a traffic signature determined based on an input software version and monitoring of traffic (see abstract and paragraphs [0021], [0029]-[0030], analyzing firmware and monitoring network traffic, using and interacting with signature and packet header of IoT devices).  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Baez, Clernon and Doebel, by using traffic signature as suggested by Patel, as Patel would provide the steps to collect network layer information about the IoT device, setting a set of rules to validate the IoT device based on the accessed signature.  	   	With respect to claim 23 (original), Baez in view of Clernon in view of Doebel is silent to disclose wherein the version of the software associated with the device is based on a traffic signature determined based on a software version determined during an update process.  	However, in an analogous art, Patel teaches wherein the version of the software associated with the device is based on a traffic signature determined based on a software version determined during an update process (see abstract and paragraphs [0021], [0029]-[0030], analyzing firmware and monitoring network traffic, using and interacting with signature and packet header of IoT devices).  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Baez, Clernon and Doebel, by using traffic signature as suggested by Patel, as Patel would provide the steps to collect network layer information about the IoT device, setting a set of rules to validate the IoT device based on the accessed signature.    	With respect to claim 24 (original), Baez in view of Clernon in view of Doebel is silent to disclose wherein the version of the software associated with the device is based on a traffic signature determined based on a software update communication.  	However, in an analogous art, Patel teaches Patel teaches wherein the version of the software associated with the device is based on a traffic signature determined based on a software update communication (see abstract and paragraphs [0021], [0029]-[0030], analyzing firmware and monitoring network traffic, using and interacting with signature and packet header of IoT devices).  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Baez, Clernon and Doebel, by using traffic signature as suggested by Patel, as Patel .  

Conclusion
Applicant’s amendments necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication should be directed to examiner ANIBAL RIVERA, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached on Monday to Friday, 10:30AM - 6:30PM.   	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HYUNG S. SOUGH, can be reached at (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/ANIBAL RIVERA/Primary Examiner, Art Unit 2192